Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 1 of 12 PageID #: 826




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
   CALEB REESE et al.,                       :
                                             :
         Plaintiffs,                         :
                                             :
   v.                                        : Civil Action No. 6:20-cv-01438
                                             :
   THE BUREAU OF ALCOHOL, TOBACCO,           :
   FIREARMS AND EXPLOSIVES et al.,           :
                                             :
         Defendants.                         :
                                             :

                       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                       CROSS MOTION FOR SUMMARY JUDGMENT
Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 2 of 12 PageID #: 827




  I.     Plaintiffs Have Standing.

         The Government acknowledges, as it must, that Plaintiffs have standing under Nat’l Rifle

  Ass’n of Am., Inc. (“NRA”) v. Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”),

  700 F.3d 185, 192 (5th Cir. 2012). Nevertheless, it repeats its argument that Plaintiffs (including

  Naquin) lack standing because they theoretically could obtain handguns by other means. Defs.’

  Combined Reply Br. In Supp. of Their Mot. for Summ. J. and Opp’n. Br. to Pls.’ Cross-Mot. to

  Summ. J., Doc. 55 (“Govt. Opp.”) at 2. But as NRA correctly concluded, not being able to buy

  from federally licensed firearms dealers (“FFLs”) is an injury. 700 F.3d at 192. “[O]ther options

  are not always readily available to many individuals. Not all young adults have friends or family

  members who are able or willing to gift them a gun. And secondary markets are not always

  available to everyone or easy to navigate safely.” Hirschfeld v. ATF, --- F.4th ----, 2021 WL

  2934468, at *7 (4th Cir. July 13, 2021).

  II.    The Court Should Grant Summary Judgment on Naquin’s As-Applied Challenge.

         A.      NRA Does Not Foreclose an As-Applied Challenge to the Handgun Ban.

         “[I]t is well-established that the facial upholding of a law does not prevent future as-applied

  challenges.” In re Cao, 619 F.3d 410, 430 (5th Cir. 2010). Where an argument was not briefed to

  a court and not discussed in an opinion, that opinion does not bind a future court to whom the

  argument is raised. See United States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 39 (1952); Fin.

  Acquisition Partners LP v. Blackwell, 440 F.3d 278, 285 (5th Cir. 2006). Although the panel in

  NRA concluded that the Handgun Ban was facially constitutional, that holding merely means that

  the Handgun Ban is not “unconstitutional in all applications or lack[ing] any plainly legitimate

  sweep.” United States v. Anderton, 901 F.3d 278, 284 (5th Cir. 2018) (quotations omitted). It says

  nothing whatsoever about Naquin’s as applied challenge, which it did not consider.

         The Government seems to suggest that firearms litigation is different and that a facial

                                                   1
Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 3 of 12 PageID #: 828




  challenge in this area should preclude a later-asserted as-applied challenge. It attempts to

  distinguish Binderup v. Att’y Gen., 836 F.3d 336 (3d Cir. 2016) (en banc), which squarely rejected

  that proposition, id. at 350 (Ambro, J., plurality op.); id. at 366–67 (Hardiman, J. concurring), as

  “misplaced” because “that opinion ‘stand[s] entirely alone,’” Govt. Opp. 11 (quoting id. at 387

  (Fuentes, J., concurring)). But Judge Fuentes did not say Binderup “stands entirely alone” in

  allowing as-applied challenges to firearms laws (specifically, 18 U.S.C. § 922(g)(1)) as the

  Government implies; he acknowledged in the preceding sentence that at least four other circuit

  courts had also considered such challenges. Binderup, 836 F.3d at 387. Nor does the Fifth Circuit’s

  rejection of an apparently facial challenge to the same law at issue in Binderup in United States v.

  Scroggins, 599 F.3d 433, 451 (5th Cir. 2010) (applying plain error review) suggest the Fifth Circuit

  would not hear a similar challenge in an appropriate case. In fact, in United States v. McGinnis,

  956 F.3d 747 (5th Cir. 2020) the Fifth Circuit recently held that a similar law (18 U.S.C.

  § 922(g)(8)) “passes constitutional muster [against a facial challenge] under our two-step NRA

  framework,” but noted “that [its] holding today does not foreclose the possibility of a successful

  as-applied challenge to § 922(g)(8).” Id. at 759. There is no reason to deviate from the ordinary

  rule that an earlier facial challenge does not foreclose an as-applied challenge under the Second

  Amendment.

         Alternatively, the Government tries to recharacterize Naquin’s claim as a facial one

  because she seeks a declaration that the law is unconstitutional “as applied to 18-to-20-year-old

  women.” Govt. Opp. 10 (quoting Compl. 23). The Government notes that the Fifth Circuit has

  cautioned that “to categorize a challenge as facial or as-applied [courts] look to see whether the

  claim and the relief that would follow reach beyond the particular circumstances of the plaintiffs.”

  Catholic Leadership Coal. of Texas v. Reisman, 764 F.3d 409, 426 (5th Cir. 2014) (quoting Doe



                                                   2
Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 4 of 12 PageID #: 829




  v. Reed, 561 U.S. 186, 194 (2010)) (cleaned up); Govt. Opp. 10. But as stated, the relief sought is

  limited to the circumstances of Naquin, who is an 18-to-20-year-old-woman, and is not like the

  relief sought in Reed, where plaintiffs’ challenge was only “ ‘as applied’ in the sense that it [did]

  not seek to strike the [public records act] in all its applications, but only to the extent it covers

  referendum petitions.” 561 U.S. at 194. In other words, because the relief in Reed would invalidate

  a portion of the law, as applied to all people, it was properly considered a facial challenge. Here,

  Naquin seeks to invalidate the entire Handgun Ban, as applied only to women 18-to-20-years old.

         That the requested relief extends to individuals who share the characteristics that make the

  ban unconstitutional as applied to Naquin does not convert her challenge to a facial one. That sort

  of remedy is commonplace in as-applied challenges. See Mance v. Sessions, 896 F.3d 699, 706

  (5th Cir. 2018) (“[Plaintiffs] additionally challenge the federal laws, as applied to the Hansons and

  similarly situated residents of the District of Columbia. We consider those contentions to be as-

  applied challenges.”) (emphasis added); Justice v. Hosemann, 771 F.3d 285, 294 (5th Cir. 2014)

  (“[I]n an as-applied challenge, if possible, ‘a court will excise the plaintiff and those similarly

  situated from the statute’s constitutional reach by effectively severing the unconstitutional

  applications of the statute from the unproblematic ones.’ ”) (quoting Nathaniel Persily and Jennifer

  Rosenberg, Defacing Democracy?: The Changing Nature and Rising Importance of As-Applied

  Challenges in the Supreme Court’s Recent Election Law Decisions, 93 Minn. L. Rev. 1644, 1647

  (2009)); see also Isaacson v. Horne, 716 F.3d 1213, 1231 (9th Cir. 2013) (“[T]he facial versus as-

  applied distinction is relevant when a claimed statutory defect applies to a sub-category of the

  people affected by the law, and the court must determine whether that particular sub-category may

  challenge the statute as a whole, including its application to people who are not similarly

  situated.”); North Carolina Right to Life, Inc. v. Leake, 525 F.3d 274, 293 (4th Cir. 2008) (“We



                                                   3
Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 5 of 12 PageID #: 830




  thus declare [the statute] unconstitutional as applied to [plaintiff] and all similarly situated

  entities.”).

          Bucklew v. Precythe, 139 S. Ct. 1112 (2019), which the Government cites, Govt. Opp. 11,

  confirms that this case is appropriately classed as an as-applied challenge and that it is not

  foreclosed by NRA. “The facial/as-applied distinction affects the extent to which the invalidity of

  a statute need be demonstrated, not the substantive rule of law to be used.” Id. at 1128 (quotations

  omitted). Naquin concedes, for the purpose of her challenge, that the substantive rule of law laid

  out in NRA should govern her challenge, but her challenge is nevertheless not the same as the one

  at issue in NRA because Naquin only seeks to show that the Ban is invalid as applied to her and

  those similarly situated (other women). For the same reason, it is simply not true that “the argument

  raised by the Plaintiffs in this case rests . . . on the same general principles rejected by the court”

  in NRA. Govt. Opp. 11 (quoting In re Cao, 619 F.3d 410, 430 (5th Cir. 2010)). That one of the

  named plaintiffs in NRA was a woman, Govt. Opp. 11, is simply irrelevant—what matters is what

  arguments were raised and considered, and the argument raised by Naquin was not briefed, argued,

  or considered in NRA. Therefore, it is appropriate for this Court to consider it.

          B.     Under NRA, the Handgun Ban is Unconstitutional As Applied to Naquin.

          Under NRA, a court must analyze Second Amendment challenges in two steps. First, the

  Court asks whether a law “impinges upon a right protected by the Second Amendment.” NRA, at

  194. As discussed in Plaintiffs’ earlier submissions, “the Constitution’s text, structure, and history

  affirmatively prove that 18-year-olds are covered by the Second Amendment.” Hirschfeld, 2021

  WL 2934468, *27. The Handgun Ban therefore prevents “an entire group of adult, law-abiding

  citizens” with Second Amendment rights “from purchasing handguns from licensed dealers,

  substantially burdening the group’s rights.” Id. at *7. That means, following NRA, the court must

  apply intermediate scrutiny to Naquin’s challenge to the Handgun Ban. NRA, 700 F.3d at 197. In
                                                    4
Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 6 of 12 PageID #: 831




  other words, the Government must “demonstrate a ‘reasonable fit’ between the challenged

  regulation and an ‘important’ government objective.” Id. at 195. This it cannot do. As explained

  in Plaintiffs’ motion for summary judgment, women between 18 and 20 are much less likely to

  commit violent crime than men—only 0.13% of 18-to-20-year-old women were arrested for

  violent crime in 2019, and just 0.0019% were arrested for murder or nonnegligent homicide (the

  figures for men are four and ten times greater, respectively). See Pls.’ Resp. to Defs.’ Mot. to

  Dismiss or for Summ. J. and Mem. in Supp. of Pls.’ Cross-Mot. for Summ. J. (“Pls.’ Mem.”), Doc.

  49-2 at 19. And women suffer disproportionately from violent crime, especially domestic violent

  crime, and have a greater need for weapons to defend themselves against partners who are usually

  bigger and stronger than them. Pls.’ Mem. 20–21. Preventing women from buying handguns works

  directly against the objectives of the Ban, and even if that were not so, there is nothing

  “reasonable” about the fit between a 0.0019% homicide rate and “a functional ban on 18-to-20-

  year-olds” acquiring handguns and ammunition. Hirschfeld, 2021 WL 2934468, *7.

            i.   The Government Has Not Demonstrated a Reasonable Fit Between the
                 Applying the Ban to Women and Any Important Government Objective.

         In response, the Government argues that Naquin’s argument must be rejected because “the

  validity of the [statute] depends on the relation it bears to the overall problem the government

  seeks to correct, not on the extent to which it furthers the government’s interest in an individual

  case.” Govt. Opp. 12 (quoting Ward v. Rock Against Racism, 491 U.S. 781, 801 (1989)). But Ward

  was, among other things, a First Amendment case and a facial challenge. At most, it stands for the

  proposition that a law is not facially invalid if it does not always advance every legitimate

  government interest that motivated its passing. See 491 U.S. at 793–94. The Supreme Court merely

  noted that two of the government interests supporting the law would not be advanced by

  application against the plaintiffs (“inexperienced [sound] technicians and insufficient sound

                                                  5
Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 7 of 12 PageID #: 832




  volume”) but others (“limiting sound volume”) undeniably would be. See id. at 800–01. In an as

  applied challenge, 1 a plaintiff does not assert the statute is invalid, merely that it is unconstitutional

  as applied to herself and similarly situated others. In such a case, the court must determine whether

  there is a “reasonable fit” between any of the aims of the challenged law and its application to the

  challenger. See Binderup, 836 F.3d at 354–56 (Ambro, J., plurality op.); see also, e.g., Shaw v.

  Murphy, 532 U.S. 223, 232 (2001) (“[T]he question remains whether the prison regulations, as

  applied to Murphy, are ‘reasonably related to legitimate penological interests.’ ”).

          The Government argues the “reasonable fit” can be shown by relying on a years-long

  investigation of gun crimes that Congress conducted in the 1960s, Govt. Opp. 13, but, “[c]urrent

  burdens on constitutional rights ‘must be justified by current needs,’ ” Mance v. Sessions, 896 F.3d

  699, 706 (5th Cir. 2018); see also NRA, 700 F.3d at 209 (assessing whether the Ban had “retained

  its reasonableness” in light of current conditions). And since Congress enacted the Handgun Ban,

  the regulatory landscape for purchasing firearms has entirely changed. Provided sales are made

  through an FFL, it is no longer true that “any person can anonymously acquire firearms,” S. Rep.

  No. 90-1097 (1968), reprinted in 1968 U.S.C.C.A.N. 2112 at 2114; background checks are

  required to complete a sale, 18 U.S.C. § 922(t). What is more, even on its own terms, the

  Congressional record evidence does not prove there is an important government interest in keeping

  women 18-to-20-years-old from purchasing firearms from dealers. The anecdotal descriptions of

  youth crime show that the violent crime that motivated Congress in passing the Ban was

  overwhelmingly committed by males. The Senate Report and the Government cite evidence from

  Greenville, South Carolina, where 42 males and just 3 females were arrested for violent crimes in



  1
    The Government also cites United States v. Edge Broadcasting Co., 509 U.S. 418 (1993), which was an as-applied
  challenge (and another First Amendment case), to support this argument, but Plaintiffs addressed that case at length
  in earlier briefing and the Government does not respond to those arguments at all. See Pls.’ Mem. 22–23.

                                                           6
Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 8 of 12 PageID #: 833




  1964, and 26 males and 2 females were arrested in the first half of the following year. S. Rep. No.

  89-1866, at 59 (1966); see also, Hirschfeld, 2021 WL 2934468, *33–35 (summarizing weaknesses

  of record evidence connecting violence to purchases from licensed dealers, noting “Congress’s

  conclusion depends on [IRS] Commissioner Cohen’s testimony, which itself is conclusory and

  rests on no evidence”). 2 That sort of evidence does not “reasonabl[y] fit” with a total prohibition

  on handgun purchases for 18-to-20-year-old women.

          The Government also argues that contemporary data reinforces the need for the Ban as

  applied to women, because “young adults had the highest homicide offending rate” and “compared

  with women of all ages, women between eighteen to twenty-four . . . are arrested at the highest

  rates.” Govt. Opp. 15–16. It asserts that these “comparative arrests rates for different ages” are

  more useful for assessing the Ban than asking how many women 18-to-20-years-old commit

  violent crime at all. Id. at 16. But this is incorrect. Before looking at comparative data, the

  Government must first demonstrate that a substantial portion of the group in question poses a threat

  to the interest the Government seeks to promote. If the Government could justify a restriction by

  reference to comparative rates alone, then the Government could always burden someone’s

  constitutional rights if it chose the comparatively worst group. If that were the case, Craig v. Boren,

  429 U.S. 190 (1976) would have been decided differently because men were, comparatively, more

  likely to drive drunk than women. Id. at 201. Rather, what mattered in Craig was that, considering

  the percentage of men who drove drunk at all, 2% of the population was an “unduly tenuous fit”

  for restricting men’s access to 3.2% beer. Id. As the Fourth Circuit explained in Hirschfeld, “[t]he


  2
    At the end of its discussion of the Congressional record, the Government cites NRA’s conclusion that the Government
  had identified “an important governmental objective” and that it “selected means that were reasonably adapted to
  achieving that objective.” 700 F.3d at 209; Govt. Br. 14. But NRA applied a facial analysis and does not resolve this
  claim. The Government’s refusal to consider Naquin’s challenge as-applied means this type of error recurs throughout
  its argument. See also, e.g., Govt. Opp. 17 “[E]vidence suggests that as compared with women of different ages,
  women between eighteen and twenty ‘tend to be relatively irresponsible and can be prone to violent crime.’” (quoting
  NRA, 700 F.3d at 206, which did not distinguish between women and men).

                                                           7
Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 9 of 12 PageID #: 834




  question is not about the disparity between groups or the total crime each group commits, but the

  percentage of the group that uses a gun in an impermissible manner.” 2021 WL 2934468, *32.

           In arguing in favor of comparative rates, the Government relies on dicta in an out-of-circuit

  case to the effect that restrictions on felons are valid because “someone with a felony conviction

  in his record is more likely than a nonfelon to engage in illegal gun use.” Govt. Opp. 16 (quoting

  United States v. Yancey, 621 F.3d 681, 684 (7th Cir. 2010)). But regardless of whether Yancey’s

  reasoning is correct, it does not help the Government here. 3 The case nowhere indicates that a ban

  on felon possession of firearms would be valid if only .13% of felons could be expected to commit

  a violent crime in the future. Cf. Kanter v. Barr, 919 F.3d 437, 449 (7th Cir. 2019) (discussing

  study of nonviolent offenders finding “that about one in five were rearrested for a violent crime

  within three years of his or her release”). Under Craig, that could not possibly be correct. 4

           In any event, if a comparison is to be had, it would be between 18-to-20-year-old women

  and 21-and-over individuals of both sexes, since the latter is the group unrestricted by the Ban.

  And 18-to-20-year-old women are less of a threat to public safety than 21-and-over individuals

  generally. In 2019, for example, when just 0.13% of 18-to-20-year-old women were arrested for a

  violent offense, the number for 21-to-24-year-olds generally was .34%—nearly three times higher.

  See Off. Of Juvenile Justice & Delinquency Programs, Arrest rates by offense and age group, 2019,


  3
    There is a debate about the validity of restrictions on non-violent offenders that has yet to be resolved by the Supreme
  Court. See, e.g., Kanter v. Barr, 919 F.3d 437, 451 (7th Cir. 2019) (Barrett, J., dissenting).
  4
    The other cases the Government cites to support using comparative arrest rates, Horsley v. Trame, 808 F.3d 1126
  (7th Cir. 2015) and United States v. Luedtke, 589 F. Supp. 2d 1018 (E.D. Wis. 2008) are likewise neither binding nor
  helpful to its case. Horsley involved a challenge to restrictions on 18-to-20-year-olds generally, and among other
  things it relied on the fact that “an FBI analysis of crime in 2014 reflects that 18-to-20-year-olds were responsible for
  more than 15.8% of all charges issued for murder and non-negligent manslaughter.” Id. at 1133. That same FBI
  analysis shows that 18-to-20-year-old women were responsible for only about 1.2% of all charges issued for murder
  and nonnegligent manslaughter. See U.S. Dep't of Justice & Fed. Bureau of Investigation, Crime in the United States
  2014, Tables 38 and 40, available at https://bit.ly/3g655VB. Nothing in Horsley indicates that such a loose correlation
  would have passed muster. And Luedtke, by stating that “there is no requirement under the Second Amendment that
  only those persons found imminently likely to engage in gun violence may be dispossessed of their firearms, 589 F.
  Supp. 2d at 1023, in no way suggests that members of a group could have their Second Amendment rights restricted
  on the basis of 0.13% of them being arrested for a violent offense.

                                                              8
Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 10 of 12 PageID #: 835




  Gender: All, U.S. DEP’T OF JUST., https://bit.ly/3lNHOuU. It makes no sense to apply the Handgun

  Ban to 18-to-20-year-old women while leaving 21-to-24-year-olds unrestricted.

           ii.   Women Particularly Need Access to Firearms for Self-Defense.

         Even if there were evidence that women 18-to-20-years-old posed a substantial risk of

  violent crime if allowed to buy handguns like other adults, the Ban would still not be a “reasonable

  fit” for the identified government objectives because it actively works against protecting women

  from domestic violent crime. See Federal Firearms Act: Hearings on S.1, Amendment 90 to S. 1,

  S. 1853, and S. 1854 Before the Subcomm. to Investigate Juvenile Delinquency of the Sen. Comm.

  On the Judiciary, 90th Cong., 1st Sess. 44, 133 (Comm. Print 1967) (noting concern with “angry

  spouses” and “habitual drunkards” accessing firearms). The Government argues that women in

  such a situation could be given guns, Govt. Opp. 17, but not all women have family or friends who

  can afford to give them guns, guns from the secondary market lack guarantees of reliability and

  legality, and the Ban applies to ammunition as well, see Hirschfeld, 2021 WL 2934468, *30 n.63.

  Alternatively, the Government suggests Naquin is wrong to “assume[] that increasing the rate of

  handgun possession by women between eighteen and twenty will necessarily decrease the rate at

  which they are victimized by violent crime” and cites studies suggesting that, as an empirical

  matter, the question is debatable. Govt. Opp. 18. But self-defense “was the central component of

  the right” enshrined in the Second Amendment. District of Columbia v. Heller, 554 U.S. 570, 599

  (2008). And where women are at a demonstrably greater risk of becoming victims of serious crime

  the Government cannot paternalistically deprive them of their Second Amendment rights because

  it believes they are better off without them. Heller forecloses that possibility.

          iii.   Declaring the Ban Unlawful As Applied Comports With Equal Protection.

         The Government argues that, “Congress should ordinarily legislate in a manner that is sex-

  neutral and should only deviate from that presumption when appropriately justified,” Govt. Opp.
                                                    9
Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 11 of 12 PageID #: 836




  14 (citing J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 135 (1994)), but deviation is appropriately

  justified here. Indeed, this follows necessarily from NRA, because that case held that a less

  pronounced distinction in potential for violence between 18-and-20-year-olds and older adults

  satisfied intermediate scrutiny, the same level of scrutiny that applied to sex distinctions. See Pls.’

  Mem. 24 n.6; see also Hirschfeld, 2021 WL 2934468, *32 & n.68.

           The cases the Government cites are not to the contrary. 5 As discussed, Craig affirmatively

  demonstrates the problems with the Government’s statistical reasoning as well as the unduly

  tenuous fit between the problem the Government sought to solve with the Ban and the means used

  to accomplish it. Frontiero v. Richardson, 411 U.S. 677, 688 (1973) overturned a law that treated

  women worse than men for “no purpose other than mere ‘administrative convenience.’ ”

  Weinberger v. Weisenfeld, 420 U.S. 636, 648 (1975) similarly overturned a provision of the Social

  Security laws that “deprive[d] women of protection for their families which men receive[d]” that

  was “in no way premised upon any special disadvantages of women.” Stanton v. Stanton, 421 U.S.

  7, 14 (1975) struck down as irrational a Utah law that set different termination ages for child

  support payments for males (21) and females (18), based on “old notions” of the greater need for

  men to be supported by their parents through education and training. This case is entirely different.

  Strong, contemporary statistical evidence justifies excepting women from the Handgun Ban.

  Indeed, it would be an odd application of Equal Protection to hold that women must be restricted

  in the exercise of their rights because men have abused that right.

                                                  CONCLUSION

           The Court should grant Plaintiffs’ cross-motion for summary judgment.



  5
   Nor did Plaintiffs fail to address this argument and these cases, which appeared only in a footnote in the memorandum
  supporting the Government’s motion for summary judgment, and as such were not properly raised by that brief. See
  Pls.’ Mem. 24 n.6.

                                                           10
Case 6:20-cv-01438-RRS-CBW Document 59 Filed 08/13/21 Page 12 of 12 PageID #: 837




   Dated: August 13, 2021                Respectfully submitted,

   /s/ George J. Armbruster III          /s/ David H. Thompson
   George J. Armbruster III              David H. Thompson
   Armbruster & Associates, APLC         Peter A. Patterson
   332 E. Farrel Road, Suite D           William V. Bergstrom
   Lafayette, LA 70508                   COOPER & KIRK, PLLC
   Phone: 337-889-5511                   1523 New Hampshire Ave., NW
   Fax: 337-889-5512                     Washington, DC 20036
   Email: george@arm-assoc.com           Telephone: (202) 220-9600
                                         Email: dthompson@cooperkirk.com
   Local Counsel
                                         Raymond M. DiGuiseppe - T.A.
                                         THE DIGUISEPPE LAW FIRM, P.C.
                                         4320 Southport-Supply Road, Suite 300
                                         Southport, NC 28461
                                         Phone:910-713-8804
                                         Fax: 910-672-7705
                                         Email: law.rmd@gmail.com

                                         Adam Kraut
                                         FIREARMS POLICY COALITION
                                         1215 K Street, 17th Floor
                                         Sacramento, CA 95814
                                         Phone: (916) 476-2342
                                         Email: akraut@fpclaw.org

                                         Joseph Greenlee
                                         FIREARMS POLICY COALITION
                                         1215 K Street, 17th Floor
                                         Sacramento, CA 95814
                                         Phone: (916) 438-9237
                                         Email: jgr@fpclaw.org

                                         John W. Dillon
                                         DILLON LAW GROUP APC
                                         2647 Gateway Road
                                         Carlsbad, CA 92009
                                         Phone: (760) 642-7150
                                         Fax: (760) 642-7151
                                         Email: jdillon@dillonlawgp.com

                                         Admitted Pro Hac Vice
                                         Attorneys for Plaintiffs




                                       11
